The decedent was between the ages of 18 and 19 years. He worked daily loading and driving a delivery truck which he used in peddling food stuffs. The opinion describes his action upon the night he met his death. These actions were not those of a child. Obviously there would be little difference in his capabilities and judgment at the age at which he was killed and two and a half years later when he reached *Page 292 
the age of 21 years. Certainly, the effort of the plaintiff to show his financial loss to his family does not tend to indicate that decedent was immature or a child. It is true he was under the age of 21 years, considered by Ohio law to be the age of majority for most purposes. Section 12603, General Code (now Section 6307-21, General Code) was a penal statute. The decedent would have been subject to the penalties of the statute had he been prosecuted for its violation. 21 Ohio Jurisprudence, 905, Section 45.
He would have been civilly liable had he caused another injury through violation of the statute. 21 Ohio Jurisprudence, 902, Section 43.
In Wery v. Seff, 136 Ohio St. 307, 25 N.E.2d 692, the minor, aged 15 years, was charged with negligence as follows:
"The negligence charged against the younger Seff was that he violated Section 568-1 of the Ordinances of the city of Akron, in the manner of making the left-hand turn when Mrs. Wery had the right of way because of the color of the traffic light; that he failed to keep a lookout and to control the speed and direction of the automobile so as to avoid the collision; that he failed to give any warning of his intention to make the turn; and that he drove the automobile in a way to endanger the life and limb of Mrs. Wery."
At page 310 of the opinion, it is stated:
"Neither can there be any doubt that actionable negligence was charged against Robert E. Seff. That a minor, especially of the age of Robert, is civilly liable for torts of the kind described in the petition is too well established to require comment. 21 Ohio Jurisprudence, 902, Section 43; 14 Ruling Case Law, 259, Section 36; 31 Corpus Juris, 1090, Section 203."
It seems strange to hear the contention that this *Page 293 
minor may borrow an automobile without permission, drive it in violation of the laws of the state, thereby lose his life, and yet claim compensation for a defective condition of a highway which would have been inoperative to cause him damage had he complied with the mandate of the statute and driven at such speed, that he could stop within the assured clear distance ahead. He struck an oil drum on the edge of the highway placed there to guard the edge of a culvert.
In Fightmaster, an Infant, v. Mode, 31 Ohio App. 273,167 N.E. 407, the child involved was 13 years old. In our opinion, there is a vast difference in the responsibility of a boy 13 and one between 18 and 19 years old. Certainly, in time of war, such difference is recognized.
We see no reason for receding from our former conclusion that the decedent violated the statute and that such violation was the proximate cause of his own death and that he was chargeable with negligence per se. We find no controlling authority to the contrary. He was old enough to operate an automobile on the highway of the state. He should be old enough to be held responsible even in a civil action for the violation of statutes designed to govern the operation of motor vehicles upon the highway.
Complaint is made as to a misstatement of fact in the opinion, in that it is stated that: "The walls of the culvert on the west side of the road (the side on which the decedent was driving) extended more than three feet above the level of the road." We have deleted this statement from the opinion. The photographs seem to sustain the contention of appellee that the culvert walls did not extend above the level *Page 294 
of the roadway. However, such change has no effect upon our conclusion.
The evidence is that the decedent hit the drum which was an object which should be easily discernible even at night. An eye witness for plaintiff in speaking of the collision of the automobile with the drum was asked:
"Q. What happened to the oil drum, John? A. Oh, it rolled a little ways."
Again, a plaintiff witness testified:
"Q. What struck the drum? A. The automobile."
We find no reason for altering our conclusion in the case, and the application for a rehearing is denied.
Application denied.
MATTHEWS, P.J., concurs. *Page 295